Citation Nr: 1024288	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-02 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, including as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1969.  The Veteran also served in the United States Army 
Reserves.  His periods of active duty for training have been 
verified.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Board remanded the Veteran's claim in January 2007 and 
ordered that his assertion he had been exposed to Agent 
Orange in Korea be verified.  After the claim was returned to 
the Board in April 2008, the claim was again remanded as new 
instructions for verifying claims of exposure to Agent Orange 
had been set out by VA.  The claims folder now includes a 
response to that request from U.S. Army & Joint Services 
Records Research Center (JSRRC).  They searched the records 
of the Veteran's unit and compared it with the information 
provided by the Department of Defense outlining the areas 
sprayed with Agent Orange in Korea.  The development ordered 
by the Board has been completed.  The claim is now ready for 
appellate review.  


FINDINGS OF FACT

1. The Veteran's diabetes mellitus, Type II was first 
diagnosed in April 2002.

2. After researching the Veteran's unit histories, the U.S. 
Army & Joint Services Records Research Center (JSRRC) 
concluded there was no information verifying the Veteran's 
exposure to Agent Orange while the Veteran was stationed in 
Korea.  





CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, 
Type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 &Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran filed his claim for service connection for 
diabetes mellitus, Type II (hereinafter DM) in March 2003.  
The RO sent him a letter in March 2003 which explained how VA 
could assist in obtaining evidence to support his claim, 
explained that proof was needed of his claimed exposure to 
Agent Orange in service, and what was needed from the 
Veteran.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim.  The RO, in a January 2007 letter 
to the Veteran, notified him of the type of evidence 
necessary to establish a disability rating or effective date 
for any increase.  

The Veteran has been kept apprised of the status of his claim 
and any evidence necessary to support his claim through 
letters dated in March 2005, January 2007, and April 2008.  

VA obtained the Veteran's service personnel file, his service 
treatment records and his VA records of treatment.  The 
Veteran appeared and gave testimony at a hearing at the RO 
before the under signed Veterans Law Judge in April 2006.  

The U.S. Army & Joint Services Records Research Center 
(JSRRC) conducted a search and review of the Veteran's unit 
history to determine if they verified his exposure to Agent 
Orange in service.  A report of their findings is of record.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Service Connection for Diabetes Mellitus, Type II

The regulations provide three possible avenues for granting 
service connection for DM.  First, to establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In this 
case, service treatment records do not include any diagnosis 
of DM in service.  His service separation examination in June 
1969 found no abnormalities of the endocrine system and his 
urinalysis was negative for sugar.  

Secondly, service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
diabetes mellitus, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  There is no diagnosis of DM, much less 
evidence showing symptoms of DM to a degree of 10 percent 
dated within one year of his separation from active duty.  An 
August 1982 Report of Medical Examination found no 
abnormality of the endocrine system and his urinalysis was 
negative for sugar.  A VA examination in June 1983 found his 
endocrine system and glucose levels were normal.  The first 
documentation of diagnosis of DM appears in April 2002 VA 
treatment records.  In his testimony before the undersigned 
in April 2006, the Veteran stated he his DM was first 
diagnosed sometimes after 2000.  That is more than one year 
after his separation from active duty in July 1969, (and also 
many years after his last verified period of active duty for 
training in September 1982).  There is no basis in the record 
for finding service connection based on DM in active service 
or during the initial post service year.  

For the Veteran to prevail with his claim, there is only one 
other possible theory of entitlement.  He has relied solely 
on his claim that he was exposed to Agent Orange while 
serving in Korea.  If a veteran was exposed to a herbicide 
agent during active military service, diabetes mellitus, Type 
II, shall be service-connected if the requirements of 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e) (2009).  

While the regulations provide presumptive exposure to Agent 
Orange for Veterans who served in the Republic of Vietnam 
(See C.F.R. § 3.307(a)(6)(iii)), there is no such provision 
based on service in Korea.  

Nevertheless, VA records provide evidence of a current 
diagnosis of DM and the regulations provide a nexus between 
exposure to Agent Orange and the development of DM.  The 
missing element in this case is medical or lay evidence of 
in-service exposure to Agent Orange.  

The Veteran has provided a statement and testimony giving the 
details of what he believes were the times and locations 
where he was exposed to Agent Orange while serving in Korea.  
It is clear from reading those that he was not told at any 
time in service that Agent Orange was being used in his 
vicinity or even aware of its use.  He relies on his 
proximity to the Demilitarized Zone (DMZ) and travel through 
and field operations in that area to support finding he was 
exposed to Agent Orange in Korea.  

The veteran's service personnel records document he served in 
Korea with Battery C, 1st TAB, of the 25th Artillery from 
September 1967 to September 1968. The Department of Defense 
(DOD) has informed VA that Agent Orange was used in Korea 
along the demilitarized zone (DMZ) from April 1968 to July 
1969.  In March 2003 VA Veterans Service Center Managers were 
informed that significant information regarding Agent Orange 
use in Korea along the DMZ had been made available by DOD.  
That information indicates there were defoliated fields of 
fire between the front line defensive positions and the south 
barrier fence.  The size of the treated area was a strip of 
land 151 miles long and up to 350 yards wide from the fence 
to north of the "civilian control line."  There was no 
indication that herbicide was sprayed in the DMZ itself.  
Although restrictions were put in place to limit potential 
for spray drift, run-off and damage to food crops, records 
indicate that effects of spraying were sometimes observed as 
far as 200 meters down wind.  The units listed as being in 
the area during periods of herbicide use were four combat 
brigades of the 2nd Infantry Division and the 3rd Brigade of 
the 7th Infantry Division.  

The Veteran's unit was not one of those listed as having 
exposure to Agent Orange in Korea.  As per the instructions 
for developing claims based exposure to Agent Orange along 
the DMZ incorporated into the Veterans Benefits 
Administration Adjudication Procedure Manual (M21-1MR), at 
Part IV, Subpart ii, Chapter 2, Section C, 10L (change date 
October 2, 2007) the Board ordered a request to be submitted 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) for verification of the location of the veteran's 
unit and possible exposure to 
Agent Orange.  

That organization responded that the 1967 and 1968 unit 
histories submitted by the 1st Target Acquisition Battalion, 
25th Artillery (1st TAB, 25th Arty) document that Battery C 
(Btry C), 1st TAB, 25th Arty was stationed at Camp Mermaid, 
located approximately twenty-three miles from the 
Demilitarized Zone (DMZ). However, the histories do not 
document use, storage, spraying or transportation of 
herbicides.  In addition, the histories do not mention or 
document any specific duties performed by unit members along 
the DMZ.  The response went on to relate that according to 
military records, herbicides were used along the southern 
boundary of the Demilitarized Zone from April 1968 to July 
1969, as part of counter infiltration operations.  The 
herbicides were applied using hand sprayers and M8A2 trailer 
mounted decontamination apparatus.  Although the United 
States Army Non-commissioned Officers advised Republic of 
Korea personnel in the use of herbicides, no United States 
personnel are known to have been involved in their actual 
application.  

The Veteran in his August 2004 statement claimed that his 
unit traveled north to support the 7th Division Artillery, of 
the 2nd Division and other units which were along the DMZ.  
The 2nd Infantry Division is one of those listed as having 
units in the area during periods of exposure.  The units 
listed do not include an artillery unit.  The listing only 
indicates that field artillery was supplied as support as 
required.  

The Veteran has submitted photographs of what he says are of 
the DMZ and surrounding areas.  Those photographs do not 
demonstrate he was in an area that was sprayed.  

From his statements it is clear the Veteran had no 
contemporaneous knowledge of any use of Agent Orange while he 
was in Korea.  His claim that he was exposed is based on mere 
speculation.  

The documentation of the actual locations, times and U.S. 
military entities whose duties included being in the areas 
affected have been collated by the Department of Defense and 
provided to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for research purposes.  Those records are the 
most probative evidence of exposure to Agent Orange in Korea.  
As they did not reflect the Veteran's unit to have been 
exposed to Agent Orange, the evidence is against the 
conclusion the Veteran developed DM from in-service exposure 
to AO.  In view of this, service connection for DM is not 
warranted.  


ORDER

Service connection for diabetes mellitus, Type II, including 
as due to exposure to Agent Orange in service is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


